NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARVIN G. HOLLIS,                               No. 20-16489

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00326-BLF

 v.
                                                MEMORANDUM*
RISENHOOVER, Nurse Practitioner; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      California state prisoner Marvin G. Hollis appeals pro se from the district

court’s summary judgment in his 42 U.S.C § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Wilk v. Neven, 956 F.3d 1143, 1147 (9th Cir. 2020),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      The district court properly granted summary judgment because Hollis failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his chronic pain and mental health issues. See

Toguchi v. Chung, 391 F.3d 1051, 1057-60 (holding deliberate indifference is a

“high legal standard” requiring a defendant be aware of and disregard an excessive

risk to an inmate’s health; medical malpractice, negligence, and difference of

opinion concerning the course of treatment do not amount to deliberate

indifference).

      The district court did not abuse its discretion in denying Hollis’s motion for

recusal. See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting

forth standard of review and objective test to determine if recusal is required).

      The district court did not abuse its discretion in denying Hollis’s motion for

leave to amend his complaint. See Yakama Indian Nation v. State of Wash. Dep’t

of Revenue, 176 F.3d 1241, 1246 (9th Cir. 1999) (setting forth standard of review

and explaining denial of leave to amend is warranted if amendment “would cause

prejudice to the opposing party . . . or creates undue delay”).

      The district court did not abuse its discretion in denying Hollis’s motion to

compel discovery because Hollis failed to establish that denial would result in

actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th


                                          2                                    20-16489
Cir. 2002) (setting forth standard of review and explaining that a district court’s

“decision to deny discovery will not be disturbed except upon the clearest showing

that denial of discovery results in actual and substantial prejudice to the

complaining litigant” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Hollis’s motion for

appointment of counsel because Hollis failed to demonstrate “exceptional

circumstances” warranting appointment. See Cano v. Taylor, 739 F.3d 1214, 1218

(9th Cir. 2014) (setting forth standard of review and “exceptional circumstances”

requirement for appointment of counsel).

      The district court did not abuse its discretion in denying Hollis’s motion for

appointment of an expert because such appointment was not necessary for the

court to make its determination. See Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (setting forth standard of

review for appointment of an expert under Federal Rule of Evidence 706).

      The district court did not abuse its discretion in denying Hollis’s motion for

judicial notice. See Fed. R. Evid. 201; Lee v. City of Los Angeles, 250 F.3d 668,

689 (9th Cir. 2001) (standard of review).

      We reject as meritless Hollis’s contentions that the district court failed to

liberally construe his pro se pleadings, was biased against him, and improperly

denied him subpoena forms.


                                            3                                   20-16489
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                  20-16489